84632: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15081: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84632


Short Caption:IN RE: RESIGNATION OF KURT WEINRICHCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Other - Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaDaniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						


RespondentKurt J. Weinrich
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


04/28/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


04/28/2022Petition/BarFiled SCR 98(5)(a) Petition for Resignation. (SC).22-13467




05/12/2022Order/Dispositional BarFiled Order Granting Petition for Resignation. "We approve attorney Kurt Weinrich's resignation." (SC).22-15081




05/13/2022Notice/IncomingFiled Notice to Courts No. 84632.(SC)22-15266




06/06/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-17827




06/06/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View